Title: From George Washington to Richard Peters, 10 May 1777
From: Washington, George
To: Peters, Richard



Sir
Head Quarters Morris Town 10th May 1777

I am favd with yours of the 7th instant inclosing Genl Gates’s Letter to Congress. A proper attention has been paid to the importance of the passes upon Hudsons River, for the Security of which a large part of the Eastern force is ordered to Peekskill and that neighbourhood, there to wait, untill the intentions of the Enemy are more fully known.
You will be pleased to transmit Major Etherington’s parole to Elias Boudinot Esq: Commsy of prisoners, to whom you will in future address all papers or letters upon the Subject of Prisoners. I am Sir Yr most obt Servt

G. W——n


P.S. Three Regiments of N. York are also at Peekskill.

